Appeal by the defendants from (1) an order of the Supreme Court, Rockland County (Meehan, J.), dated March 30,1994, and (2) a judgment of the same court dated April 19, 1994.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Meehan at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]). Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.